Exhibit CONSULTING SERVICES AGREEMENT This Agreement (the Agreement), dated as of the 2nd day of May, 2008 BETWEEN: (1) Flex Fuels Energy, Inc, having its place of business at 30 St Mary Axe, London, EC3A 8EP, United Kingdom (the Client); and (2) The ARM Partnership, 14 South Molton Street, London W1K 5QP, United Kingdom (the Consultant). WHEREAS: (A) The Client has appointed the Consultant to provide the services and scope of work as detailed in Schedule A (the Services) and (B) The Consultant, having represented to the Client that it has the required professional skills and technical resources have agreed to provide the Services on the terms and conditions set forth in this Agreement. 1 GENERAL PROVISIONS 1.1Definitions Unless the context otherwise requires, the following terms whenever used in this Agreement have the following meanings: Agreement means, this Agreement, including the Schedules hereto, as the same may be varied, supplemented or modified from time to time; Applicable Law means the laws and any other instruments having the force of law in England as they may be issued and come in force from time to time; Client means Flex Fuels Energy, Inc.; Effective Date has the meaning given to it in Clause 2.1; Parties mean both the Client and the Consultant; Party means the Client or the Consultant, as the case may be; Scope of Services has the meaning given to it in Schedule A Part (i); Start Date has the meaning given in Clause 2.1; Third Party means any person or entity other than the Client or the Consultant. 1.2Relation between the Parties Nothing contained herein shall be construed as establishing a relation of master and servant or of agent and principal as between the Client and the Consultant. 1.3Law Governing Agreement This Agreement, its meaning and interpretation, and the relation between the Parties shall be governed by the Applicable Law. 1.4Language This Agreement has been executed in the English language, which shall be the binding and controlling language for all matters relating to the meaning or interpretation of this Agreement. 1 1.5Headings The headings shall not limit, alter or affect the meaning of this Agreement.
